Citation Nr: 1409562	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-48 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased apportionment (in excess of $150.00) of the Veteran's compensation benefits, prior to June 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran served on active duty during and after World War II.  The appellant was his estranged spouse, prior to their May 2011 divorce.

By letter dated in June 2010, the Department of Veterans Affairs (VA) Regional Office (RO) informed the appellant that she was entitled to a monthly apportionment of no more than $150.  She filed a timely appeal to the Board of Veterans' Appeals (Board).  This matter was remanded in September 2011 for further development.  

By letter received in June 2011, the Veteran informed the RO of his divorce from the appellant and requested that payments to the appellant terminate.  Attached was a Report and Recommendation of General Magistrate from the Circuit Court of the Ninth Judicial Circuit of Orange County, Florida to dissolve the marriage, among other recommendations.  In May 2011, an Order Approving Report of General Magistrate was issued.  In an August 2, 2012 letter, the RO informed the appellant of the proposal to stop her benefits starting from June 1, 2011 since she was divorced in May 2011.  In October 2012, the appellant was informed that the action had been taken to stop her payments effective June 1, 2011 and that the RO was still working on her appeal.  Consequently, the issue before the Board has been modified as reflected on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development. 

Following the Board's September 2011 remand, the RO scheduled the appellant for a July 2012 hearing before the Board at the RO (Travel Board) and the appellant failed to appear.  It appears to the Board that the June 2012 letter notifying the appellant of the scheduled hearing may have been sent to an incorrect address as there are indications that the appellant resided in Florida and not New York as reflected on the letter.  See VA Memorandum dated in January 2012 listing address in Orlando Florida.  See also correspondence from RO to appellant dated in August 2012 listing a different Orlando Florida address.  

Action should be taken to verify the appellant's current address as various correspondence from the RO dated from September 2011 to August 2012 reflect three different addresses (two based in Orlando and one based in New York) that have been used at different points in time.  Afterwards, the appellant should be scheduled for another hearing and properly notified in light of the fact that she has an outstanding hearing request.

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify the appellant's current address and update her record accordingly.

2.  After completion of the above, the RO should reschedule the appellant for a Travel Board hearing per her request.  The RO should notify the appellant the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


